 

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

EXHIBIT 10.24AA

SEVENTY-FOURTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

This Seventy-fourth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Time Warner Cable Inc.
(“TWC”).  CSG and TWC entered into a certain CSG Master Subscriber Management
System Agreement executed March 13, 2003, effective as of April 1, 2003, as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment, shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

CSG and TWC agree as follows:

1.

TWC desires to use, and CSG agrees to provide, CSG's Recovery Management service
(“Recovery Management”) for use in connection with any subscribers of TWC and/or
its Affiliates for which TWC and/or its Affiliates receive billing processing
from a third party billing processor, pursuant to the terms and conditions under
the Agreement, as amended hereby.  Therefore, upon execution of this Amendment,
the following changes are hereby made to the Agreement:

a)

The “Additional Services” section of Schedule C, “Basic Services and Additional
Services and Associated Exhibits,” of the Agreement shall be amended to include
the following:

Recovery Management-Non-ACP Subscribers (“Exhibit C-11”); and

b)

Schedule C, entitled “Basic Services and Additional Services and Associated
Exhibits,” of the Agreement shall be amended to add the description reflected in
Exhibit C-11, attached hereto (“Exhibit C-11”), under "Services Description."

2.

Further, upon execution of this Amendment and pursuant to the terms and
conditions of the Agreement, Schedule F of the Agreement, “Fee Schedule,” “CSG
SERVICES,” Section IV. “Credit Management and Collections,” shall be amended to
add a new subsection D, entitled “Recovery Management-Non-ACP Subscribers,” to
include the following fees for Recovery Management-Non-ACP Subscribers:

 

CSG SERVICES

IV. Credit Management and Collections

D. Recovery Management-Non-ACP Subscribers (Note 1)(Note 4)

 

Description of Item/Unit of Measure

Frequency

Fee

a.1.  Implementation Fee (per ******* ********** ***** implementation) (Note 2)

********

*****

b.2.  Data Charge Implementation Fee (per ******* ********** *****
implementation) (Note 3)

********

$*********

Note 1: Commencement of Recovery Management service for Non-ACP Subscribers
(defined in Exhibit C-11) is subject to TWC having executed an agreement with
******* (or having appropriate rights to participate under an existing agreement
with *******) (“TWC/******* Agreement”) and having executed agreements with each
of the Selected Agencies (defined in Exhibit C-11) (or having appropriate rights
to participate under an existing agreement with the Selected Agencies).  

Note 2: Implementation of Recovery Management service for the initial Non-ACP
Subscriber Group will be pursuant to that certain Statement of Work (CSG
document no. 2502706) to be executed by the parties, which shall include loading
historic collections data (“Historic Data”) for the applicable Non-ACP
Subscriber Group.  As may be requested by TWC from time to time, implementation
of Recovery Management service for any other Non-ACP Subscribers shall require
TWC and CSG to enter into a mutually agreed upon Statement of Work (each group
of Non-ACP Subscribers as identified in an applicable Statement of Work, a
"Non-ACP Subscriber Group").  For avoidance of doubt, each Non-ACP Subscriber
Group implementation shall be subject to the Implementation Fee and the Data
Charge Implementation Fee described in the table above, including applicable
Notes thereto.  

Note 3: The Data Charge Implementation Fee is for loading up to **** *******
******** (*******) Records of Historic Data of the applicable Non-ACP Subscriber
Group.  Loading of any Records requested by Customer in excess of **** *******
******** (*******) will be at the rate of $**** per ********** ******.  As used
herein, a “Record” consists of all Historic Data for *** (*) ******* **********
*******.  CSG and ******* shall ensure that all Records loaded into Recovery
Management be promptly routed to the specified Selected Agencies.



 

--------------------------------------------------------------------------------

 

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Note 4: Other than the Implementation Fee and the Data Charge Implementation Fee
described in the table above, including applicable Notes thereto, there will be
no other charge or fee to Customers in connection with CSG's provision of the
Recovery Management service for Non-ACP Subscribers, except any applicable fees
as may be set forth in the TWC/******* Agreement.

3.

For avoidance of doubt, all Non-ACP Subscriber data provided or made available
to ******* by or on behalf of Customers, and accessed, received, controlled,
stored, processed, transmitted, maintained, or possessed by *******, in
connection with the provision of the Recovery Management service for Non-ACP
Subscribers to Customers hereunder shall constitute Customers’ Confidential
Information and is subject to the terms and conditions of the Agreement.  

4.

Any Affiliate and Participating Affiliate may use and receive the Recovery
Management service without any requirement that (a) any such Affiliate execute a
Participating Affiliate Addendum; or (b) that such Additional Service be set
forth in any such Participating Affiliate’s Affiliate Addendum.  Any Affiliate
with Non-ACP Subscribers that elects to use the Recovery Management service
shall be deemed to be a Customer and a Participating Affiliate under the
Agreement with respect to their use of the Recovery Management service,
provided, however, unless otherwise mutually agreed between such Affiliate or
TWC and CSG in an amendment to the Agreement, in no event shall any such
Affiliate be required to purchase, nor shall CSG be required to provide, any
other Products and/or Services of CSG.  In the event CSG no longer provides CSG
Products and Services for any Connected Subscribers, CSG shall not be obligated
to provide Recovery Management service for use with Non-ACP Subscribers.  In
addition to TWC’s termination rights set forth in Article 6 of the Agreement,
TWC shall also have the right to terminate any Customer’s use or receipt of the
Recovery Management service for Non-ACP Subscribers for convenience, without
notice to CSG, and TWC may terminate the Recovery Management service for Non-ACP
Subscribers in its entirety upon written notice to CSG, at no charge or penalty
to Customers.  

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

time warner cable inc. (“TWC”)

CSG SYSTEMS, INC. (“CSG”)

 

 

By:

 

/s/ Ron Morin

 

By:

 

/s/ Joseph T Ruble

 

Name:

 

Ron Morin

 

Name:

 

Joseph T. Ruble

 

Title:

 

Vice President

 

Title:

 

EVP, CAO & General Counsel

 

Date:

 

January 8, 2014

 

Date:

 

13 Jan 2014

 

 

 



 

--------------------------------------------------------------------------------

 

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

Exhibit C-11

Recovery Management-Non-ACP Subscribers Description:

1.

Recovery Management-Non-ACP Subscribers.  CSG will provide recovery management
("Recovery Management") service as provided herein and any documentation
published, or otherwise made available by CSG to TWC and/or its Affiliates prior
to the Effective Date.  Recovery Management service is for use in connection
with any subscribers of TWC and/or its Affiliates for which TWC and/or its
Affiliates receive bill processing from a third party billing processor (for
purposes of the Recovery Management service, the “Non-ACP Subscribers”) at each
Customer’s option.  The Recovery Management Non-ACP Subscribers service will
facilitate (a) routing of Customers' charged-off or selected disconnected
Non-ACP Subscriber account data (for purposes of this Amendment, the "Non-ACP
Subscriber Recovery Management Data") from Customers to CSG's Permitted
Subcontractor, ******* ******** ***, ("*******"); (b) loading of Historic Data
on the ******* Application (as defined below); (c) routing of Non-ACP Subscriber
Recovery Management Data to the appropriate Selected Agencies; and (d) routing
of updated Non-ACP Subscriber Recovery Management Data provided by the Selected
Agencies to *******, in each case, on a daily basis (except loading of Historic
Data) through *******’* “****** ****** Management Recovery” software(“*******
Application”).  For avoidance of doubt, neither CSG nor ******* shall be
required to update such Non-ACP Subscriber accounts with the updated Non-ACP
Subscriber Recovery Management Data provided by the Selected Agencies.  For
purposes of clarification, ******* shall not be considered a third party
beneficiary to the Agreement, as amended hereby.

2.

Requirements.  Customers will provide the Non-ACP Subscriber Recovery Management
Data to ******* in such form and format as reflected in the Final BRD (as
defined in the applicable Statement(s) of Work referenced in Note 2 of Schedule
F of the Agreement under “Recovery Management-Non-ACP Subscribers”) or as
otherwise mutually agreed by TWC and ******* on behalf of CSG (e-mail is
acceptable).  The updated Non-ACP Subscriber Recovery Management Data provided
by the Selected Agencies shall consist of such data and data fields and shall be
provided to ******* and, subsequently by ******* to Customers, in each instance,
in such form and format, as reflected in the Final BRD.  The updated Non-ACP
Subscriber Recovery Management Data provided by the Selected Agencies shall
include such additional fields as TWC may request from time to time, subject to
consent of ******* on behalf of CSG, such consent not to be unreasonably
withheld.

As reflected above, the Recovery Management-Non-ACP Subscribers services will be
provided on behalf of CSG hereunder without CSG directly obtaining or receiving
any Non-ACP Subscriber Recovery Management Data from *******, the Selected
Agencies, or Customers.  

3. 

Approved Collection Agencies.  Collection agencies with which CSG has signed
agreements will be deemed to be approved by CSG for Customers’ use in
conjunction with the Recovery Management service (the "Approved Agencies").  CSG
has provided TWC with a list of its current Approved Agencies prior to the
Effective Date of the Amendment. Further, CSG shall provide TWC with an updated
current list of Approved Agencies from time to time at TWC's written request
(email is sufficient).

Only Approved Agencies selected by TWC (“Selected Agencies”) shall be set up for
use with the Recovery Management-Non-ACP Subscribers services. For avoidance of
doubt, once Recovery Management-Non-ACP Subscribers services are implemented for
Customer(s), Customers may request that additional Selected Agencies be set up
from time to time for use with Recovery Management-Non-ACP Subscribers services
by notice to CSG (email is sufficient) and CSG shall set up such additional
Selected Agencies.

Any collection agency other than Approved Agencies ("Other Collection Agency")
will need to enter into an agreement with CSG to become an Approved Agency.

CSG shall have no obligation to Customers to maintain the current Approved
Agencies; if an agreement between CSG and any Approved Agency expires or is
terminated for any reason, such agency shall no longer be an Approved Agency and
CSG will no longer provide Recovery Management service for Non-ACP Subscribers
to Customers with respect to such agency (“Terminated Collection Agency”);
provided, however, that upon knowledge by CSG, CSG shall provide TWC with
written notice pursuant to the terms of the Agreement or pursuant to a written
document executed by both parties that any such Approved Agency shall become a
Terminated Collection Agency and the anticipated date of such change.

4.

Support.  CSG shall provide support for the Recovery Management service for
Non-ACP Subscribers, and problems shall be reported and resolved, in accordance
with the priority levels set forth in Section II of Schedule H of the
Agreement.  CSG’s support obligations shall continue through the earlier of (a)
termination or expiration of the Agreement (and any Termination Assistance
Period, as defined in the Agreement) or (b) such time as all Customers cease use
of the Recovery Management service for Non-ACP Subscribers.

 